Citation Nr: 1626783	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  10-14 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for low back pain syndrome and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for anxiety features and, if so, whether service connection is warranted.

3.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1977 to September 1980 and on active duty in the U.S. Air Force from August 2006 to October 2006. He also had periods of inactive service. He had service in Southwest Asia.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2009 decision of the San Juan, Puerto Rico, Regional Office (RO) which denied reopening the Veteran's claims for service connection for low back pain syndrome and for anxiety features because no new and material evidence had been received. In July 2015, the St. Petersburg, Florida, Regional Office denied service connection for sleep apnea.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

In his December 2015 VA Form 9, the Veteran requested a videoconference hearing before a Veterans Law Judge. The Veteran indicated on that form that he was appealing all issues listed on the Statement of the Case and any Supplemental Statements of the Case. Two separate appeals have been certified to the Board and it is not clear whether the Veteran would like a hearing on all currently certified issues. The case is remanded so the Veteran can be scheduled for the requested hearing.


The case is REMANDED for the following action:

Schedule the Veteran for the requested videoconference hearing before a Veterans Law Judge. Appropriate action should be taken to inform the Veteran of the scheduled hearing.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




